              Case 2:20-mj-00123-DJA Document 14 Filed 03/05/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   TRAVIS LEVERETT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6522
     Travis.Leverett@usdoj.gov
 6
     Attorneys for the United States of America
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9
      UNITED STATES OF AMERICA,                     Case No. 2:20-mj-00123-DJA
10
                Plaintiff,                          Stipulation to Continue Preliminary
11                                                  Hearing Date (First Request)
      vs.
12
      MATTHEW SMITH,
13
               Defendant.
14

15              IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

16   Trutanich, United States Attorney, Travis Leverett, Assistant United States Attorney,

17   counsel for the United States of America and Erin Gettel, counsel for defendant Matthew

18   Smith:

19              THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED FOR

20   March 11, 2020, at 4:00 p.m. before U.S. Magistrate Judge Albregts be vacated and set to a

21   time convenient for the Court, but no earlier than the afternoon of March 24, 2020, thirteen

22   (13) days from the current setting.

23   ///

24   ///
              Case 2:20-mj-00123-DJA Document 14 Filed 03/05/20 Page 2 of 4



 1   This stipulation is entered into for the following reasons:

 2      1. The government is seeking to obtain and review additional discovery before

 3          presenting this case to the grand jury.

 4      2. Defense counsel and counsel for the government agree to the continuance.

 5      3. The defendant is in custody and agrees to the continuance

 6      4. Denial of this request for continuance could result in a miscarriage of justice.

 7      5. The additional time requested by this Stipulation is excludable in computing the time

 8          from the filing of the criminal complaint through which the government must assert

 9          an criminal Information or seek an Indictment by the Grand Jury pursuant to the

10          Speedy Trial Act, Title 18, United States Code Section 3161(h)(7)(A), when

11          considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B)

12          and 3161(h)(7)(B)(iv).

13      6. This is the first request for a continuance.

14       Dated this 5th day of March 2020.

15
                                                            Respectfully Submitted,
16
                                                            NICHOLAS A. TRUTANICH
                                                            United States Attorney
17
                                                            /s/ Travis Leverett_______________
18                                                          TRAVIS LEVERETT,
                                                            Assistant United States Attorney
19
                                                             /s/ Erin Gettel__________
20                                                           ERIN GETTEL,
                                                             Assistant Federal Public Defender
21                                                           Counsel for Matthew Smith
22

23

24
                                                2
              Case 2:20-mj-00123-DJA Document 14 Filed 03/05/20 Page 3 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   TRAVIS LEVERETT
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6522
     Travis.Leverett@usdoj.gov
 6
     Attorneys for the United States of America
 7
                              UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                      Case No. 2:20-mj-00123-DJA

10             Plaintiff,                            Stipulation to Continue Preliminary
                                                     Hearing Date (First Request)
11    vs.

12    MATTHEW SMITH,

13             Defendant.

14                                         FINDINGS OF FACT

15          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

16   Court finds that:

17          1. The period within which the government may assert an Information or seek an

18             Indictment through the Grand Jury against the defendant is hereby extended from

19             the date of the filing of the complaint up through and including March 24, 2020.

20          2. The government is seeking to obtain and review additional discovery before

21             presenting this case to the grand jury.

22          3. Both counsel for the defendants and counsel for the government agree to the

23             continuance.

24          4. The defendant is in custody and agrees to the continuance.
                                              3
                 Case 2:20-mj-00123-DJA Document 14 Filed 03/05/20 Page 4 of 4



 1          5. The additional time requested by this Stipulation is excludable in computing the

 2   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title

 3   18, United States Code Section 3161(h)(7)(A), when considering the factors under Title 18,

 4   United States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

 5          6.       This is the first request to continue the preliminary hearing.

 6          For all of the above-stated reasons, the ends of justice would best be served by a

 7   continuance of the preliminary hearing.

 8

 9                                               ORDER

10          IT IS ORDERED that the preliminary hearing currently scheduled for March 11,
                                                         30th             March
11   2020, at 4:00 p.m. be vacated and continued to the _________ day of ______________ 2020,

12   at the hour of ______________.m.
                    4:00 p.m.

13                      6th day of March 2020.
            DATED this ____

14

15                                                ________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24
                                                  4
